Citation Nr: 0022381	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-03 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis secondary 
to service-connected glomerulonephritis with Goodpasture's 
syndrome.

2.  Entitlement to an increased evaluation for 
glomerulonephritis with Goodpasture's syndrome, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April to July 1976 and 
from August 1979 to March 1980.  This case came before the 
Board of Veterans' Appeals (Board) on appeal of 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The veteran indicated in a May 1999 statement that he wished 
to obtain increased evaluations and a total disability rating 
based on unemployability due to service-connected 
disabilities.  He stated that his service-connected 
"disability" had increased in severity.  In June 1999, the 
RO sent him a letter pointing out that the issue of 
entitlement to an increased evaluation for glomerulonephritis 
with Goodpasture's syndrome was on appeal and that he was 
also service connected for pulmonary hemorrhage with 
recurrent hemoptysis.  The RO requested the veteran to 
clarify whether he was also seeking an increased evaluation 
for the pulmonary hemorrhage with recurrent hemoptysis.  The 
RO also provided him with the form to claim entitlement to a 
total rating based on unemployability and requested him to 
complete and return the form.  No response was received from 
the veteran.  Similarly, when a letter was sent by the RO to 
the veteran in March 2000 seeking clarification as to whether 
he intended to apply for service connection for a seizure 
disorder, no response was received.  Therefore, no further 
action was taken by the RO on the issues of entitlement to 
service connection for a seizure disorder, entitlement to a 
total disability rating based on unemployability, and 
entitlement to an increased evaluation for service-connected 
lung disability.





FINDINGS OF FACT

1. The veteran's claim for service connection for hepatitis 
on a secondary basis is plausible.

3.  The evidence does not show constant albuminuria with 
edema, definite decrease in kidney function; the veteran's 
systolic blood pressure has not exceeded 160 and his 
diastolic blood pressure has not exceeded 100.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis on a secondary basis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for glomerulonephritis with Goodpasture's syndrome have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.104, Diagnostic Code 7101, §§ 4.115a, 4.115b, 
Diagnostic Code 7536 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded.  If he 
has not, his claim must fail, and VA is not obligated to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

The initial notation of hepatitis on file is in VA hospital 
records dated in September 1982.

According to a June 2000 report from Craig N. Bash, M.D., who 
reviewed the veteran's claims file, the veteran's hepatitis 
is secondary to his veteran's service-connected Goodpasture's 
disease.  Consequently, there is medical evidence of a causal 
connection between the veteran's service-connected 
glomerulonephritis with Goodpasture's syndrome and hepatitis, 
which establishes that the veteran's claim for secondary 
service-connection for hepatitis is plausible and thus well 
grounded.

Increased Rating 

Initially the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991); that is, he has presented a claim for an increased 
rating for glomerulonephritis with Goodpasture's syndrome 
that is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Evidence on file indicates that the veteran was 
notified on September 9, 1999, that an examination of his 
service-connected glomerulonephritis with Goodpasture's 
syndrome had been scheduled for September 20, 1999.  The 
veteran, without explanation, failed to appear for the 
examination.  In addition, he has not requested that the VA 
examination be rescheduled.  The Board accordingly finds that 
the duty to assist him, as mandated by § 5107(a), is 
satisfied, and the issue will be decided on the evidence of 
record.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating. Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

VA outpatient records from September 1990 to April 1998 are 
on file.  Laboratory reports dated in January 1996 reveal 
that BUN was 22 mg/dl (milligrams per deciliter), with a 
normal reference range from 5 to 24, and creatinine was 1.3 
mg/dl, with a normal reference range from 0.7 to 1.3, in 
January 1996.  Blood pressure readings in January, July, and 
December 1996 were 118/90, 120/90, 108/80, and 110/78.  The 
veteran complained of severe, intermittent right-sided back 
pain in August 1996.  An August 1996 renal echogram showed 
two hypoechoic areas involving the superior pole of the left 
kidney, which were thought to represent solid lesions; a CT 
scan of the abdomen in August 1996 did not reveal any 
evidence of abnormal masses involving the kidneys.

Blood pressure readings taken from May to November 1997 were 
124/80 or lower.  BUN was 34 and creatinine was 1.4 in August 
1997.  Blood pressure readings from July to November 1998 
were 142 or lower systolic and 88 or lower diastolic.  The 
results of laboratory tests in September 1998 included BUN of 
29 and creatinine of 1.6.  Laboratory tests in November 1998 
showed a negative urinalysis; separate evaluations in 
November 1998 revealed BUN of 24 and 30, creatinine of 1.4, 
and albumin of 4.1 and 4.7 g/dl, with a reference range of 
3.5 g/dl to 5.5.

VA examinations were conducted in April 1998.  The veteran 
complained on infectious disease evaluation of weekly 
hemoptysis, exertional fatigue, and daily dysuria.  The 
veteran's weight was 198 pounds and stable.  Nutrition was 
excellent, and he appeared healthy.  His abdomen was 
nontender.  The diagnoses were Goodpasture's syndrome and 
renal insufficiency with proteinuria.  On a genitourinary 
addendum, the veteran did not note any lethargy but did 
indicate that he had occasional weakness and that he became 
fatigued when physically exerting himself.  He noted dysuria 
with proteinuria on essentially a daily basis.  He did not 
have recurrent urinary tract infections.  Laboratory tests 
revealed BUN of 40 and creatinine of 1.7.

The veteran testified at a personal hearing at the RO in 
October 1998 that he had a swollen kidney, infections, pain 
on urination, protein and blood cells in the urine, 
inflammation of the kidneys, and got tired easily.

The veteran was hospitalized at a VA medical center in 
November 1998 with a history of alcohol and opiate 
dependence.  The diagnoses included a history of 
Goodpasture's syndrome.

According to the June 2000 medical report from Dr. Bash, who 
reviewed the record but did not examine the veteran, the 
record showed a constant, slowly progressive decline in renal 
function, with creatinine levels going from 1.1 in 1979 to 
1.7 in 1998.  Dr. Bash noted that the increases in creatinine 
were very significant and indicated a relative decrease in 
kidney function due to Goodpasture's disease.

Under 38 C.F.R. § 4.115, Diagnostic Code 7536, the veteran's 
glomerulonephritis with Goodpasture's syndrome is rated and 
evaluated as a renal dysfunction.  When there is albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101, a 30 
percent rating is warranted.  A 60 percent evaluation is 
warranted when there is constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  
38 C.F.R. § 4.115b, Diagnostic Code 7536.

Hypertension is evaluated under Diagnostic Code 7101.  The 
Board notes that effective January 12, 1998, VA revised the 
criteria for diagnosing and evaluating cardiovascular 
disabilities.  62 Fed. Reg. 65207-65224 (1997).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the Court held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.

Under the former criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997), a 10 percent evaluation is 
assigned for hypertension when diastolic blood pressure is 
predominantly 100 or more; a 20 percent evaluation is 
warranted for hypertension when diastolic pressure is 
predominantly 110 or more with definite symptoms; a 40 
percent evaluation is warranted for hypertension when 
diastolic pressure is predominantly 120 or more and there are 
moderately severe symptoms. 

Under the criteria effective January 12, 1998, a 10 percent 
evaluation is assigned for hypertension when diastolic 
pressure is predominantly 100 or more or systolic pressure is 
predominantly 160 or more; a 20 percent evaluation is 
warranted for hypertension when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more; a 40 percent evaluation is 
warranted for hypertension when diastolic pressure is 
predominantly 120 or more.  

When examined by VA in April 1998, the veteran's only 
relevant complaints were pain on urination and frequent 
proteinuria.  On examination in April 1998, the veteran's 
weight was stable, his abdomen was nontender, nutrition was 
excellent, and he appeared healthy.  Although it was noted by 
Dr. Bash in June 2000, based on a review of the record, that 
there has been a progressive increase in the veteran's 
creatinine level to 1.7, the Board notes that the most recent 
laboratory findings on file, the two tests in November 1998, 
show creatinine of 1.4, which was considered under the noted 
reference range to be within normal limits.  BUN in November 
1998 was within normal limits at 24 and subsequently elevated 
at 30.  A urinalysis in November 1998 was within normal 
limits.  Additionally, laboratory tests in November 1998 
revealed albumin within normal limits.  Blood pressure 
readings noted above are all 160 or lower systolic and 100 or 
lower diastolic. 

The above evidence reveals that, while the veteran does have 
kidney disability significant enough to warrant a 30 percent 
evaluation, the clinical evidence does not show constant 
albuminuria, hypertension warranting a compensable 
evaluation, or a definite decrease in kidney function.  
Therefore, the evidence shows that the veteran's disability 
does not approximate the criteria for a rating in excess of 
30 percent.  38 C.F.R. § 4.7.  Consequently, an increased 
rating must be denied.


ORDER

The Board having determined that the claim of entitlement to 
secondary service connection for hepatitis is well grounded, 
the appeal is granted to this extent.  

An increased evaluation for glomerulonephritis with 
Goodpasture's syndrome is denied.


REMAND

Because the claim of entitlement to secondary service 
connection for hepatitis is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the evidence noted above is sufficient to establish 
that the veteran's service-connection claim is plausible, the 
Board has not found the evidence of record to be adequate to 
establish the veteran's entitlement to service connection for 
hepatitis.  In this regard, the Board notes that VA hospital 
records in September 1982, when hepatitis was first 
diagnosed, do not indicate that the veteran's hepatitis was 
related to his service-connected kidney disability, because 
the evidence cited by Dr. Bash in support of his opinion 
relies primarily on medical history rather than 
contemporaneous medical findings, and because there is no 
recent medical evidence of a current disability due to 
hepatitis B or C.  

In light of the above, additional development is needed prior 
to final adjudication.  Consequently, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
hepatitis.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
file, all records noted by the veteran 
that are not currently on file. 

2.  When the above record development has 
been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any current 
residuals of hepatitis.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  All necessary tests and studies 
should be conducted and all findings 
should be reported in detail.  If the 
veteran is found to have residuals of 
hepatitis, the examiner should provide an 
opinion, in light of Dr. Bash's report, 
concerning whether it is at least as 
likely as not that the disability was 
caused or chronically worsened by his 
service-connected glomerulonephritis with 
Goodpasture's syndrome, to include prior 
treatment for glomerulonephritis with 
Goodpasture's syndrome.  If the examiner 
finds that the veteran has disability 
that was chronically worsened by his 
glomerulonephritis with Goodpasture's 
syndrome, the examiner should note what 
level of disability is attributable to 
aggravation.  The rationale for all 
opinions expressed should be explained.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to secondary service 
connection for hepatitis .  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 


- 2 -


